Citation Nr: 1102334	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the notice of disagreement (NOD) received October 24, 
2005, with the denial of service connection for arteriosclerotic 
cardiovascular disease (heart condition) was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 letter of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which found the Veteran's October 2005 Notice of 
Disagreement with the June 2004 rating decision that denied 
service connection for heart condition to be untimely and 
instructed him on the requirements for new and material evidence 
to reopen a finally decided claim.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied service 
connection for heart condition.  A notification letter dated June 
18, 2004, explained the decision, and an enclosure sent with that 
letter advised him of his appellate rights.

2.  After the submission of additional evidence, the RO again 
denied service connection for heart condition in a November 2004 
rating decision.  A notification letter dated November 10, 2004, 
explained the decision, and an enclosure sent with that letter 
advised him of his appellate rights.

3.  The Veteran expressed disagreement with the denial of service 
connection for heart condition in a statement received on October 
24, 2005.


CONCLUSION OF LAW

The Veteran submitted a timely notice of disagreement with the 
decision of November 10, 2004.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.156(b), 20.302 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the October 2005 statement 
is found to be a timely NOD to the November 2004 rating decision 
denying of entitlement to service connection for heart condition, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify and assist 
is necessary.

The Veteran was originally denied service connection for 
arteriosclerotic cardiovascular disease in a June 2004 rating 
decision.  A notice letter attached to that rating decision 
stated that the Veteran had one year from the date of this letter 
(June 18, 2004) to appeal the decision.  Thus, the Veteran had 
until June 18, 2005 to file a timely Notice of Disagreement (NOD) 
to that rating decision.  See 38 C.F.R. § 20.302 (a).

In August 2004 the Veteran submitted private treatment records in 
support of his secondary claims for heart condition and kidney 
condition.  Pursuant to this, the Veteran underwent a VA heart 
examination in October 2004.  This evidence is considered as 
having been filed in connection with the pending claim, pursuant 
to 38 C.F.R. § 3.156(b).  In November 2004, the RO issued a 
second rating decision, which considered the additional evidence 
and continued the denial of service connection for heart 
condition.  This second rating decision subsumed the June 2004 
rating decision and prevented finality of that earlier decision.

The November 2004 rating decision likewise had a notice letter 
attached, dated November 10, 2004, informing the Veteran that he 
had one year from the date of the letter to appeal that decision.  
Thus the filing deadline with regards to a NOD on this rating 
decision was November 10, 2005.

In October 2005, the Veteran submitted additional information, 
including a statement in support of claim.  In that statement, 
the Veteran cited the June 18, 2004 notice letter specifically, 
and rendered his NOD with the denial of service connection for 
heart condition.  Although this October 2005 NOD was submitted 
more than one year after the rating decision the Veteran 
referenced, it was submitted within one year of the November 2004 
rating decision.  The Board finds that despite the Veteran's 
erroneous reference to the June 2004 rating decision and notice 
letter, this statement is construed as a NOD to the November 2004 
rating decision.

Thus, the October 2005 statement is found to be a timely NOD on 
the issue of entitlement to service connection for heart 
condition.


ORDER

The October 24, 2005 notice of disagreement (NOD) to the November 
2004 denial of service connection for arteriosclerotic 
cardiovascular disease (heart condition) was timely filed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


